  Case: 4:20-cv-00554-RWS Doc. #: 17 Filed: 07/28/20 Page: 1 of 2 PageID #: 99




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

JEFFREY HANLIN, on behalf of himself and )
all others similarly situated,           )
                                         )
                                         )
                Plaintiffs,              )
                                         )
v.                                       )               Case No. 4:20-cv-00554
                                         )
WILSON LIGHTING OF ST. LOUIS, INC.; )
ROBERT WILSON CO., INC; and              )
WILSON LIGHTING OF NAPLES, INC,          )
ALL d/b/a WILSON LIGHTING                )
                                         )

                          JOINT STIPULATION FOR DISMISSAL

         COMES NOW Plaintiff Jeffrey Hanlin and Defendants Wilson Lighting of St. Louis, Inc,

Robert Wilson Co., Inc., and Wilson Lighting of Naples, Inc., pursuant to Rule 41(a)(1)(A)(i),

jointly stipulate that Plaintiff’s claims asserted against Defendants are dismissed with prejudice

with each party to bear his or its own fees, costs, and expenses.


 Dated: July __, 2020                            /s/ S. Cody Reinberg
                                                 S. Cody Reinberg #66172
                                                 HKM Employment Attorneys LLP
                                                 9666 Olive Blvd., Suite 202A
                                                 St. Louis, MO 63132
                                                 creinberg@hkm.com

                                                 ATTORNEY FOR PLAINTIFF

                                                 /s/ Kevin P. Clark
                                                 Kevin P. Clark #53811
                                                 Litchfield Cavo, LLP
                                                 222 S. Central Ave. Suite 110
                                                 St. Louis, MO 63105
                                                 clark@litchfieldcavo.com

                                                 ATTORNEYS FOR DEFENDANTS WILSON
                                                 LIGHTING OF ST. LOUIS, INC. AND ROBERT
                                                 WILSON CO., INC.

4852-5409-4017.1
 Case: 4:20-cv-00554-RWS Doc. #: 17 Filed: 07/28/20 Page: 2 of 2 PageID #: 100




                                       /s/ Alan L. Rupe
                                       Alan L. Rupe #56013
                                       Lewis Brisbois Bisgaard & Smith LLP
                                       4600 Madison Avenue, Suite 700
                                       Kansas City, Missouri 64112
                                       alan.rupe@lewisbrisbois.com

                                       ATTORNEYS FOR DEFENDANT WILSON
                                       LIGHTING OF NAPLES, INC.




4852-5409-4017.1                       2
CORE/0012516.1170/154320161.1
